Exhibit 99.1 NEWS RELEASE Endeavour Silver Sets New Production Record in Third Quarter, 2013; Produces 1,855,846 oz Silver (Up 63%) and 22,947 oz Gold (Up 95%) Third Quarter, 2013 Financial Results to be Released After Market on Tuesday, November 5; Conference Call on Wednesday, November 6, 2013 Vancouver, Canada – October 9, 2013 - Endeavour Silver Corp. (TSX:EDR)(NYSE:EXK) set new records for quarterly silver and gold production in the Third Quarter, 2013 from the Company’s three operating silver mines in Mexico: the Guanaceví Mine in Durango State and the Bolañitos and El Cubo Mines in Guanajuato State. Silver production in the Third Quarter, 2013 was up 63% to 1,855,846 ounces (oz) and gold production was up 95% to 22,947 oz compared to the Third Quarter, 2012.Revenue was up 31% to approximately US$67.8 million in the Third Quarter, 2013 as a result of the increased precious metal production, partially offset by lower metal prices. Production Highlights for Third Quarter, 2013 (Compared to Third Quarter, 2012) ·Silver production increased 63% to 1,855,846 oz ·Gold production jumped 95% to 22,947 oz ·Silver equivalent production escalated 75% to 3.23 million oz (at a 60:1 silver: gold ratio) ·Revenue rose 31% to an estimated $67.8 million on 1,788,375 silver oz and 20,958 gold oz sold ·Realized silver price fell 21% to $22.60 per oz sold(2) ·Realized gold price fell 14% to $1,409 per oz sold(2) ·Bullion inventory at quarter-end included 365,481 oz silver and 2,176 oz gold ·Concentrate inventory at quarter-end included 19,645 oz silver and 297 oz gold ·Enhanced cash flow by increasing production tonnes and/or grades at all three mines ·Continued to cut costs through additional work-force reductions and operating efficiencies ·El Cubo and Bolañitos production and recoveries both benefitted from the clean-out of the leased Las Torres plant before it was returned to the owner in late July ·Increased 2013 production guidance as a result of the out-performance of the Bolañitos mine and the operational turn-around of the El Cubo mine Bradford Cooke, CEO and Director, commented, “Our operations team continues to meet or beat their production targets. Production at each of the three mines was above plan for the quarter and we made a seamless transition from processing extra Bolañitos production through the Las Torres leased plant to filling the excess capacity at the newly rebuilt El Cubo plant.” “We are now half way through our two year operational turn-around at El Cubo and it appears to have turned the corner.I would like to credit our work force for making the changes needed to improve productivity.There is still much work to do but through continued co-operation, our goal is to continue improving the production grades and lowering the operating costs.” “Our exploration team also continued to deliver during the Third Quarter, drilling into four new high-grade mineralized zones, three at Bolañitos and one at El Cubo.Exploration drilling was shut down during Q3 to reduce discretionary expenditures but with the robust Q3 production results, drilling has now resumed at El Cubo and Bolañitos.” “Endeavour is now approaching its original production guidance for 2013 in just three quarters and we are on track to meet or beat our increased guidance targets for the year that were released in September.However, the Third Quarter production benefitted from the one time clean-out of the Las Torres plant so management cautions against using the Q3 production as a measure for Q4 production.” At Bolañitos, the mine continued to operate well above plan in Q3, 2013 resulting in the Company revising its 2013 production guidance upwards for both silver and gold.The Bolañitos plant operated at capacity and the mine produced an extra 32% tonnes above plan in order to fill the available capacity at the newly rebuilt El Cubo plant.Ore grades were also significantly above plan, as production grades continued to exceed reserve grades. At El Cubo, the operational changes implemented over the past year have gained traction and now appear to be sustainable.Production grades continued to trend higher as the operation focuses on reducing dilution and eliminating production from uneconomic stopes, while maintaining production tonnes.Recoveries were higher than planned due to the Las Torres plant being cleaned out and returned to Fresnillo during the quarter, the timing of doré bars poured at the end of the Second Quarter, and the decision in September based on economic returns at current metal prices to clean out the leach circuit and start selling precious metal concentrates from El Cubo. The highlights of Endeavour’s one year report card since the Company acquired El Cubo are as follows: ·Reduced lost time accident rate by 75% in first 12 months ·Improved union and employee relationships with more co-operation, less confrontation · Reduced employee work force by 40% to reduce costs while maintaining production ·Rebuilt the plant and surface infrastructure on time and under budget ·Initiated new mine plan to accelerate the development of larger, higher grade reserve blocks ·Improved production grades significantly in the first year while maintaining mine output ·Reduced operating costs in Q1 and anticipate significant improvements in Q3 and Q4 ·Restarted exploration drilling and identified first new high grade mineralized zone at Asunción At Guanaceví, production was steady at 1,169 tpd, with ore grades better than planned due to increased production from the higher grade Porvenir Cuatro mine. Recoveries were above plan due to the timing of doré bars poured at the end of the Second Quarter. Production Tables for Third Quarter, 2013 Three Months Ended Sep 30 Nine Months Ended Sep 30 % Change Q3 2013 Highlights % Change Production 27 % Throughput (tonnes) 65
